Case 2:21-cv-00678-JS-AYS Document 21 Filed 03/01/21 Page 1 of 1 PageID #: 91




                               United States District Court
                              Eastern District of New York


                                      NOTICE OF
                                    RELATED CASE




                        The Civil Cover Sheet filed in civil action

                            2:21    CV 01076 (JS)(AYS)

                1) indicated that this case is related to the following case(s):


                             2:21        CV 00678 (JS)(AYS)
                             2:21        CV 00758 (JS)(SIL)
                             2:21        CV 00938 (JMA)(SIL)




           2)     was directly assigned as a Pro Se case related to
